DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to the application filed on 03/06/19. Claims 1-20 are examined.
Specification
Disclosure is objected to because of the following informalities:
Paragraph 0022 line 2 “difernet” should be spelled “different”
Figure 8 Storage Device “820” should be labeled “830
Figure 8 Memory “830” should be labeled “820”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "strobing" in line 1.  It is unclear if “strobing” recited in claim 3 is the same or different that “strobing” recited in claim 1.  
Claim 4 recites the limitation "the strobing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim further “wherein the strobing further comprises…” with the added step of strobing to further clarify the steps recited in dependent claims 3 and 4.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Mai 659’ (W.O. 2015148659).
Regarding Claim 1,
Mai 659’ discloses, A method, comprising; strobing a comparator multiple times with an external offset voltage (Mai 659’, [0008] in response to receiving a positive differential input voltage) to generate a number of output signals from the comparator; (Mai 659’, [0008] receiving first values for the array of bits generated by the PUF circuit) and in response to each of the number of output signals having a same polarity, identifying the comparator as a reliable comparator. (Mai 659’, [0025] and [table 1] At the end of enrollment, a SA is selected as a potentially reliable one if the value at the output.

    PNG
    media_image1.png
    139
    522
    media_image1.png
    Greyscale


Regarding Claim 2,
Mai 659’ discloses, the method of claim 1, further comprising in response to each of the number of output signals not being the same polarity, identifying the comparator as an unreliable comparator. (Mai 659’, [0025] and [table 1] At the end of enrollment, a SA is selected as a potentially reliable one if the value at the output OUT of the SA is consistent (either 1 or 0) for both the phases, as shown in Table 1 below).

Regarding Claim 3, 
Mai 659’ discloses, the method of claim 1, further comprising strobing the comparator with an input voltage at each of a first input and a second input of the comparator (Mai 659’, [0025] If a large number of SAs are arrayed with their inputs shorted across all of them (i.e., a common V+ and a common V-), then the entire array of SAs can be characterized together) to generate another number of output signals from the comparator. (Mai 659’, [0029] A Reliable Bit Aggregator 114 aggregates the PUF values from the first N reliable locations of the PUF array to generate and store a reliable N- bit PUF response in registers).

Regarding Claim 4, 
Mai 659’ discloses, the method of claim 3, wherein the strobing of the comparator with the external offset voltage comprises in response to the generated another number of output signals all having the same polarity (Mai 659’, [Figure 3]) wherein the external offset voltage has a polarity opposite a polarity of the another number of output signals. (Mai 659’, [0025] In the second phase (NEG phase), the connections are reversed so AVIN = (V-) - (V+)).

Regarding Claim 5, 
Mai 659’ discloses, the method of claim 1, further comprising generating a key via the reliable comparator. (Mai 659’, [0004] PUFs can be used as building blocks in many secure systems for applications such as device identification/authentication and secret key generation).

Regarding Claim 6, 
Mai 659’ discloses, the method of claim 5, wherein generating the key comprises generating at least one bit of the key via the reliable comparator. (Mai 659’, [0004] PUFs can be used as building blocks in many secure systems for applications such as device identification/authentication and secret key generation).



Regarding Claim 7, 
at least one of encrypting and decrypting data with the key. (Mai 659’, [0008] The method can include transmitting the PUF response to a cryptographic system for use as at least a portion of a cryptographic key).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mai 659’ (W.O. 2015148659) in view of Mai 045’ (U.S. 20160182045).

Regarding Claim 8, 
Mai 659’ in view of Mai 045’ discloses, a method, comprising: applying, via a strobe (Mai 659’, [0008] and [Figures 2 and 5] receiving first values for the array of bits), a first voltage to each of a first input and a second input of a comparator to generate a number of output signals from the comparator, (Mai 659’, [0025] If a large number of SAs are arrayed with their inputs shorted across all of them (i.e., a common V+ and a common V-), then the entire array of SAs can be characterized together); in response to each of the number of output signals being the first polarity, (Mai 659’, [0025 and Table 1] a SA is selected as a potentially reliable one if the value at the output OUT of the SA is consistent (either 1 or 0) for both the phases) applying, via a strobe, an external offset voltage having the second polarity to the comparator to generate a second number of output signals; (Mai 659’, [0025 and Figures 3, 4] A two-phase enrollment operation is used to characterize the reliability of the PUF array 106); and in response to each of the second number of output signals having the same polarity, identifying the comparator as a reliable comparator (Mai 045’, [0026] A consistent output of a SA is an indicator that its |VOFFSET| > AVIN (i.e., an external AVIN was insufficient to make a SA flip its preferred polarity) and hence the SA has a high probability to resolve to a consistent polarity when AVIN = 0 across different and noisy environmental conditions. V+ and V- are kept fixed at a voltage differential (AVIN) that provides sufficient robustness over environmental variations. A higher AVIN during enrollment operation will result in a smaller set of selected SAs, but one with higher expected reliability. Hence, reliability will be a function of the chosen AVIN. Previous studies have shown that a AVIN of approximately 50mV results in selection of approximately 50% of SAs which have extremely high reliability, but this can vary with SA design and process technology).
, but does not explicitly teach, each output having one of a first polarity and a second polarity.
However, in the same field of endeavor Mai 045’ teaches:
each output signal having one of a first polarity and a second polarity; (Mai 045’, [0053] the SA circuit 200 may have two stable states by construction: OUT1=1 or OUT1=0; OUT2=0 or OUT2=1. To generate a random bit, the cross-coupling 216 can be reset by forcing transistor devices 220, 230 to be equi-potential and then allowing them to resolve).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Mai 045’ in the strobing and shorting of Mai 659’ by comparing output polarities to judge reliability. This would have been obvious because the person having ordinary skill in the art would have been motivated to design a PUF circuit employing the response reinforcement techniques based on a bi-stable circuit (Mai 045’, [0052]).

Regarding Claim 9, 
Mai 659’ in view of Mai 045’ discloses, the method of claim 8, wherein applying the external offset voltage comprises applying the first voltage to the first input and a second voltage to the second input of the comparator (Mai 659’, [0022] and [Figure 3] In typical SA implementations, correct operation is ensured by providing the SA inputs V+ and V- with a voltage difference) to generate the second number of output signals from the comparator, (Mai 659’, [0008] receiving second values for the array of bits generated by the PUF) a difference between the first voltage and the second voltage comprising a voltage equal to the external offset voltage. (Mai 659’, [0008], voltage difference larger than the offset voltage (|VOFFSET|)).

Regarding Claim 10, 
Mai 659’ in view of Mai 045’ discloses, the method of claim 9, further comprising generating each of the first voltage (Mai 659’, [0008] receiving first values for the array of bits generated by the PUF circuit) and the second voltage (Mai 659’, [0008] receiving second values for the array of bits generated by the PUF) via a voltage generation circuit (Mai 659’, [0008] the PUF) including a number of switches, a number of resistors, (Mai 659’, [0032] the two signal pins V+ and V- to provide a sufficient AVIN which could be done with an internal resistive ladder or other bias generator circuits) and a number of outputs. (Mai 659’, [0008] receiving second values for the array of bits generated by the PUF).

Regarding Claim 11, 
Mai 659’ in view of Mai 045’ discloses, the method of claim 8, further comprising at least one of encrypting and decrypting data with the reliable comparator. (Mai 659’, [0004] PUFs can be used as building blocks in many secure systems for applications such as device identification/authentication and secret key generation).

Regarding Claim 12, 
Mai 659’ in view of Mai 045’ discloses, the method of claim 8, further comprising generating the first voltage via a resistor string. (Mai 659’, [0032] In some implementations, the enrollment is a completely self-contained operation and requires no configuration except fixing the two signal pins V+ and V- to provide a sufficient AVIN which could be done with an internal resistive ladder or other bias generator circuits).

Regarding Claim 13, 
generating the external offset voltage via the resistor string. (Mai 659’, [0032] In some implementations, the enrollment is a completely self-contained operation and requires no configuration except fixing the two signal pins V+ and V- to provide a sufficient AVIN which could be done with an internal resistive ladder or other bias generator circuits).

Regarding Claim 14, 
Mai 659’ in view of Mai 045’ discloses, the method of claim 12, wherein generating the external offset voltage comprises generating a second voltage (Mai 659’, [0008] receiving second values for the array of bits generated by the PUF) via the resistor string (Mai 659’, [0032] In some implementations, the enrollment is a completely self-contained operation and requires no configuration except fixing the two signal pins V+ and V- to provide a sufficient AVIN which could be done with an internal resistive ladder or other bias generator circuits), a difference between the first voltage and the second voltage comprising the external offset voltage. (Mai 659’, [0022] In typical SA implementations, correct operation is ensured by providing the SA inputs V+ and V- with a voltage difference larger than the offset voltage (|VOFFSET|)).

Regarding Claim 15, 
Mai 659’ in view of Mai 045’ discloses, the method of claim 14, wherein applying the external offset voltage to the comparator comprises applying the first voltage to the first input of the comparator and the second voltage to the second input of the comparator. (Mai 045’, [0080] To measure the offset (either before or after HCI stress), the input differential (e.g., a voltage difference between IN1 and IN2) was swept from −400 mV to +400 mV in steps of 10 mV. At each step, the HCI-SA PUF circuits were fired multiple times. The outputs after every activation were read out of the output 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Mai 045’ in the in the strobing of Mai 659’  by testing circuit reliability by applying two different voltages. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to evaluate an efficacy of HCI response reinforcement in altering the HCI-SA PUF circuit offset (Mai 045’, [0080]).

Regarding Claim 16, 
Mai 659’ in view of Mai 045’ discloses, a method, the method comprising: for each comparator of a number of comparators: strobing (Mai 659’, [0008] and [Figures 2 and 5] receiving first values for the array of bits) a comparator with a first voltage at each of a first input and a second input of the comparator to generate a number of output signals from the comparator, (Mai 659’, [0025 and Figures, 5 and 6] If a large number of SAs are arrayed with their inputs shorted across all of them (i.e., a common V+ and a common V-), then the entire array of SAs can be characterized together); in response to each output signal of the number of output signal having the first polarity, (Mai 659’, [0025 and Table 1] a SA is selected as a potentially reliable one if the value at the output OUT of the SA is consistent (either 1 or 0) for both the phases) strobing the comparator with an external offset voltage having the second polarity to generate a second number of output signals from the comparator; (Mai 659’, [Figure 4 and 0025] A two-phase enrollment operation is used to characterize the reliability of the PUF array 106) and in response to each output signal of the second number of output signals having the first polarity, identifying the comparator as a reliable comparator; (Mai 659’, [0026] A consistent output of a SA is an indicator that its |VOFFSET| > AVIN (i.e., an external AVIN was insufficient to make a SA flip its preferred polarity) and hence the SA has a high probability to resolve to a consistent polarity and generating a key via a number of reliable comparators (Mai 659’, [0004] PUFs can be used as building blocks in many secure systems for applications such as device identification/authentication and secret key generation).
While Mai 659’ teaches the main concept strobing inputs to get outputs for testing reliability of the outputted polarity, but does not explicitly teach each output having one of a first polarity and a second polarity.
However, in the same field of endeavor Mai 045’ teaches:
each output signal having one of a first polarity and a second polarity; (Mai 045’, [0053] the SA circuit 200 may have two stable states by construction: OUT1=1 or OUT1=0; OUT2=0 or OUT2=1. To generate a random bit, the cross-coupling 216 can be reset by forcing transistor devices 220, 230 to be equi-potential and then allowing them to resolve).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Mai 045’ in the strobing and shorting of Mai 659’  by comparing output polarities to judge reliability. This would have been obvious because the person having ordinary skill in the art would have been motivated to design a PUF circuit employing the response reinforcement techniques based on a bi-stable circuit (Mai 045’, [0052]).

Regarding Claim 17, 
generating the key including a number of bits, each bit of the number of bits generated via a comparator of the number of reliable comparators. (Mai 659’, [0004] PUFs can be used as building blocks in many secure systems for applications such as device identification/authentication and secret key generation).

Regarding Claim 18, 
Mai 659’ in view of Mai 045’ discloses, the method of claim 16, further comprising at least one of encrypting data and decrypting the data with the key. (Mai 659’, [0004] PUFs can be used as building blocks in many secure systems for applications such as device identification/authentication and secret key generation).

Regarding Claim 19, 
Mai 659’ in view of Mai 045’ discloses, a method, comprising: applying a first voltage to each of a first input and a second input of a comparator (Mai 659’, [0025] If a large number of SAs are arrayed with their inputs shorted across all of them (i.e., a common V+ and a common V-), then the entire array of SAs can be characterized together. In the first phase (POS phase), the inputs are configured such that AVIN = (V +) - (V-), as shown in schematic 302) a number of times (Mai 659’, [0008] and [Figure 2 and 5] receiving first values for the array of bits generated by the PUF circuit in response to receiving a positive differential input voltage); to generate a first number of output signals from the comparator; (Mai 659’, [0008] the array of bits can include receiving first values for the array of bits generated by the PUF circuit in response to receiving a positive differential input voltage); in response to the first number of output signals being either all positive values or all negative values, (Mai 659’, [0025] If a large number of SAs are arrayed with their inputs shorted across all of them (i.e., a common V+ and a common V-),  a difference between the first voltage and the second voltage comprising an external offset voltage (Mai 659’, [Figure 3]); the external offset voltage having a negative value (Mai 659’, [figure 4 Step 402]  if each of the first number of output signals have a positive value, (Mai 659’, [0026 and figure 5] A consistent output of a SA is an indicator that its |VOFFSET| > AVIN (i.e., an external AVIN was insufficient to make a SA flip its preferred polarity) and hence the SA has a high probability to resolve to a consistent polarity when AVIN = 0 across different and noisy environmental conditions); and the external offset voltage having a positive value (Mai 659’, [figure 4 Step 404] if each of the first number of output signals have a negative value; (Mai 659’, [0026 and figure 5] A consistent output of a SA is an indicator that its |VOFFSET| > AVIN (i.e., an external AVIN was insufficient to make a SA flip its preferred polarity) and hence the SA has a high probability to resolve to a consistent polarity when AVIN = 0 across different and noisy environmental conditions); and in response to each of the second number of output signals being either all positive values or all negative values, (Mai 659’, [0028] the values from the PUF array 106 are read, and the NEG phase values are compared with the POS phase values by, e.g., simultaneously accessing the Value Array SRAM 110 (404). If the POS phase value equals the NEG phase value for a SA, this suggests that its |VOFFSET| > AVIN, and its location is marked as potentially reliable. identifying the comparator as a reliable comparator. (Mai 659’, [0028] If the POS phase value equals the NEG phase value for a SA, this suggests that its |VOFFSET| > AVIN, and its location is marked as potentially reliable).
While Mai 659’ teaches the main concept strobing input to get multiple outputs to identify reliable comparators, but does not explicitly teach each applying two different voltages to two different inputs.
However, in the same field of endeavor Mai 045’ teaches:
applying the first voltage to the first input and a second voltage to the second input a number of times to generate a second number of output signals from the comparator, a difference between the first voltage and the second voltage comprising an external offset voltage, (Mai 045’, [0080] To measure the offset (either before or after HCI stress), the input differential (e.g., a voltage difference between IN1 and IN2) was swept from −400 mV to +400 mV in steps of 10 mV. At each step, the HCI-SA PUF circuits were fired multiple times. The outputs after every activation were read out of the output scan chain. These were then post-processed to measure the offset of each HCI-SA PUF circuit in the array).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Mai 045’ in the in the strobing of Mai 659’  by testing circuit reliability by applying two different voltages. This would have been obvious because the person having ordinary skill in the art would have been motivated in order to evaluate an efficacy of HCI response reinforcement in altering the HCI-SA PUF circuit offset (Mai 045’, [0080]).

Regarding Claim 20, 
Mai 659’ in view of Mai 045’ discloses, the method of claim 19, further comprising generating, via the reliable comparator, one or more bits of a multi-bit encryption key. (Mai 659’, [0004] PUFs can be used as building blocks in many secure systems for applications such as device identification/authentication and secret key generation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A CARNES whose telephone number is (571)272-4378. The examiner can normally be reached Monday-Friday. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T.A.C./Examiner, Art Unit 2436

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436